DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. US 2018/0062048 in view of Yao et al. CN108389951 (IDS submitted on 8/5/2020) and Tsai et al. US 2020/0395517.

    PNG
    media_image1.png
    760
    1348
    media_image1.png
    Greyscale

Re claim 1, Qin teaches an ultraviolet light-emitting diode package structure (fig9) for improving light extraction, comprising: 
a substrate (11, fig2, [32]); 
an ultraviolet flip-chip LED chip (91, fig9, [42, 43]), disposed on said substrate; 
an optical coating-film (13, 14 and 15, fig2, [34]), disposed on said substrate and located surrounding said ultraviolet light-emitting diode chip, including an insulation layer (13, fig2, [34]) and an aluminum layer (14, fig2, [34])[ and 
an optical member (93, fig9, [42]), sealed and covered and surround on said substrate, including a accommodation space (space between LED and 93, fig9) wherein said ultraviolet light-emitting diode chip emits ultraviolet light upwards and laterally (fig9); 
said lateral ultraviolet light is reflected by said optical coating-film (fig9), passes through said accommodation space, and then passes through said optical member (fig9).
Qin does not explicitly show an anti-reflection layer, covering said ultraviolet light-emitting diode chip, and the material of said anti-reflection layer being selected from the group consisting of
hafnium oxide, magnesium fluoride, and the combination thereof;  an optical member covering said ultraviolet light-emitting diode chip and said anti-reflection layer, said optical member and both of said ultraviolet light-emitting diode chip and said anti-reflection layer forming a gap therebetween, and said accommodation space being filled with air or vacuum; wherein said optical member is coated by silicon oxide or silicon;  said upward ultraviolet light passes through said anti-reflection layer, said accommodation space, and said optical member.

    PNG
    media_image2.png
    298
    1120
    media_image2.png
    Greyscale

Yao teaches an anti-reflection layer (c, fig1, [39]), covering said ultraviolet light-emitting diode chip (1, fig1, [42]), and the material of said anti-reflection layer being selected from the group consisting of hafnium oxide, magnesium fluoride ([55]), and the combination thereof an optical member (3, fig1, [53]) covering said ultraviolet light-emitting diode chip and said anti-reflection layer (fig1), said optical member and both of said ultraviolet light-emitting diode chip and said anti-reflection layer forming a gap therebetween (gap between 3 and c, fig1); said upward ultraviolet light passes through said anti-reflection layer, said accommodation space, and said optical member (fig1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qin with the teaching of Yao to form an anti-reflection layer on UV LED. The motivation to do so is to increase light emitting efficiency (Yao, [49, 50]).
	Tsai teaches an optical member (61, 51, 3 and 4, fig4B, [31,40]), sealed and covered on said substrate (1, fig4B, [28]), including an accommodation space being filled with air (air with refractive index of 1, [40]); wherein said optical member is coated by silicon oxide (3 and 4 as integrally formed structure of quartz, [31, 33]).

Re claim 2, Qin modified above teaches the ultraviolet light-emitting diode package structure of claim 1, wherein the material of said anti-reflection layer is further selected from the group consisting of silicon oxide (Yao, material of c, [55]; Qin, material of layer 15, [34]), aluminum oxide (Yao, material of c, [55]), magnesium oxide, yttrium oxide (Y203), calcium fluoride (Yao, material of c, [55]), beryllium oxide, gadolinium oxide (Gd203), calcium oxide, thorium oxide (ThO2), and lead lanthanum zirconate titanate ceramics (PLZT).
Re claim 3, Qin modified above teaches the ultraviolet light-emitting diode package structure of claim 1, wherein a first width of said optical member is at least five times a second width of said ultraviolet light-emitting diode chip (Qin, fig1 or 9).
Re claim 4, Qin modified above teaches the ultraviolet light-emitting diode package structure of claim 1, wherein the material of said optical member is quartz (61 and 51 coated with 4 of Tsai, [33]).
Re claim 6, Qin modified above teaches the ultraviolet light-emitting diode package structure of claim 1, wherein said substrate is a conductive substrate or a nonconductive substrate (Qin, 11 as ceramic AlN, fig2, [33]).
Re claim 7, Qin modified above teaches the ultraviolet light-emitting diode package structure of claim 6, wherein the material of said nonconductive substrate is selected from aluminum nitride (Qin, 11, fig2, [33]) and aluminum oxide.
Re claim 8, Qin modified above teaches the ultraviolet light-emitting diode package structure of claim 1, wherein said aluminum layer is a fully covered aluminum part (Qin, 14, fig2 and 9, [34]) or a plurality of annular aluminum parts with reflection intensity decreasing from inside to the outside.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/Examiner, Art Unit 2812